Dismissed and Memorandum Opinion filed June 16, 2005








Dismissed and Memorandum Opinion filed June 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00602-CV
____________
 
CITY OF GALVESTON,
Appellant
 
V.
 
TERRY WASHINGTON, Appellee
 

 
On Appeal from the
405th District Court
Galveston County,
Texas
Trial Court Cause No.  03CV0368
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed May 26, 2004.
On June 3, 2005, appellant filed an agreed motion to dismiss
the appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 16, 2005.
Panel consists of Justices
Anderson, Frost, and Seymore.